Counsel for the relator insists with much earnestness that the respondent is a "city justice" as provided for in 1 Mason Minn. St. 1927, § 1828-47, and that consequently he is in a class excepted from 2 Mason Minn. St. 1927, § 9110, insofar as that section purports to regulate the jurisdiction of justices in criminal matters. We cannot follow counsel's reasoning in this regard. Section 1828-47 is part of the general incorporation act for cities of the fourth class and does not apply to the city of Alexandria, which is a home rule charter city.
Counsel also contends that 1 Mason Minn. St. 1927, § 1181, relating to the jurisdiction of justices in villages organized under the general act, evinces an intention to classify city and village justices in a different category from other justices and that § 8993, which makes general provision for the limitation of the jurisdiction of justices, corroborates his theory. He especially calls attention to the proviso at the end of that section, "that this section shall not affect the jurisdiction of any city justice or justice of the *Page 347 
peace under the charter of any city or village situated in two or more counties." As we view this proviso, it was calculated to preserve the jurisdiction of such justices over prosecutions for violation of city ordinances wherever committed within the city, although that city may lie in two or more counties, and neither the general sense nor the punctuation makes the proviso susceptible of the construction placed upon it by the relator nor does it further his theory that such justices were to be classified differently from other justices as to their general jurisdiction. We think that all of these provisions relating to the jurisdiction of justices of the peace are in pari materia
and that their proper interpretation leads to the result which we arrived at in our original opinion.
Application for rehearing denied.